Per Curiam.
Defendant appeals from the sentencing court’s refusal to set a commencement date for his consecutive sentence. We affirm.
Defendant, originally charged with larceny over $100 and with being a fourth-felony offender, pled guilty to larceny over $100, MCL 750.356; MSA 28.588, and to being a third-felony offender, MCL 769.11 and 769.13; MSA 28.1083 and 28.1085. Although defendant had been incarcerated in the county jail for failure to post bond since January 15, 1987, the date of his arrest, defendant was not sentenced until July 8, 1987. Pursuant to MCL 768.7(a); MSA 28.1030(1), defendant received a sentence of two to ten years in prison, to be served consecutively to his previous two-to-eight-year sentence for larceny and for being a third-felony offender. Although the minimum term of this previous sentence had expired on December 3, 1986, defendant was a resident at the Grand Rapids Correction Center and had not yet been paroled at the time of the current offense.
The trial court did not state on the judgment of sentence the date defendant’s consecutive sentence was to begin. At defendant’s hearing on his motion for resentencing, defendant asked the court to set a sentence commencement date of January 15, 1987, since (1) this was the date on which he had been arrested and incarcerated for failure to post bond, (2) the minimum sentence for his previous sentence had expired on December 3, 1986, and (3) the Department of Corrections was willing to accept January 15, 1987, as the commencement date. The court denied defendant’s request, declining to *475set a commencement date on grounds that defendant was still serving the previous sentence and that it was for the parole board to determine when defendant’s parole for the prior sentence should begin and when the current sentence should begin.
On appeal, defendant argues that the sentencing court erred by refusing to set a commencement date for the current sentence. We disagree with this contention. Although defendant’s minimum term had expired for the prior sentence, defendant was still subject to the possible maximum sentence and had not yet been paroled. Therefore, the prior sentence was still in effect at the time defendant was sentenced herein.
As for defendant’s suggestion that he is entitled to credit for time served beginning January 15, 1987, any credit given should apply to the previous conviction for which defendant was still serving time.
Affirmed.